Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “Projection” in claim 10, line 7 lacks proper antecedent basis in the specification. For purposes of examination element was presumed interchangeable with projection. 
Claim Interpretation
	The claim element “retention mechanism” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. According to the specification the element(s) that comprise the means include: “Rather, in one nonexclusive embodiment, the retention mechanism is a pair of latches 4 and 5.” (See page 6 of Applicants Feb. 23, 2021 response.)
	The claim element “control element” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. According to the specification the element(s) the elements that comprise the means include: “the control element is a member 12, 112 that projects forwards from an arm 12, 112 that is linked to the latches to operate them when part (e.g. platform) of the carried agricultural machine is raised and lowered.” (See page 3 of Applicants Feb. 23, 2021 response.)
	The claim element “remotely controllable moveable element” in claims 1, 10 & 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. According to the 
	The claim element “control projection” in claim 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. According to the specification the element(s) the elements that comprise the means include: “the control element 113”. (See page 7, lines 10-17). See also claim 12, line 7 reciting “engagement having an engagement surface”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4 & 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene (US 6,045,314) (previously cited).
With respect to claims 1, 2, 3, 4, 10 & 11, Greene discloses a fork assembly for attachment to an agricultural machine having a remotely controllable moveable element 44 that is moveable between at least a first and a second position including:
a fork having one tine 26; and
a hook 36 and locking plate 50, e.g. latch or retention mechanism, for locking an agricultural machine to a fork assembly, the retention mechanism including 
With respect to claim 5, Greene discloses a pair of latches are linked together by a bar 38.
Allowable Subject Matter
Claims 6, 7, 8 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-15 have been allowed. Allowance was predicated on the means-plus-function limitations at the beginning of this office action.
Response to Arguments
Applicant's arguments filed Feb. 23, 2021 with respect to the means-plus-function analysis have been considered and are not persuasive. 
Applicant argues that “retention mechanism” and “control element” are NOT means-plus-function limitations.
The examiner does not agree with Applicants interpretation. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is 
(A)	use the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. It is noted that the terms mechanism and element are nonce terms. (See MPEP 2181 listing nonce terms including "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for."). In other words, retention mechanism and control element are linguistically equivalent to mechanism/means for retaining, and element/means for controlling. And, claim 1, lines 5-9 fails to recite any other structure to accomplish the functions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As for ‘1’ Applicant failed to amend the claims to avoid a means-plus-function interpretation. Regarding ‘2’ the limitations include nonce terms with functions, and lack other, different or sufficient structure to perform the functions. Thus, although the claims lack explicit use of the word “means” Applicant has not met its burden to overcome the 
Applicant argues that the application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is incorrect because the disclosure describes more than latches; the disclosure specifies “twist lock arrangement, locking pins etc.”.
The examiner does not agree with Applicants interpretation of the claims and disclosure. According to MPEP 2181 when an examiner interprets a claim limitation under the provisions of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the examiner should also specify what the specification identifies as the corresponding structure. If the corresponding structure for the claimed function is not clearly identifiable in the specification, the Office action should, nevertheless, attempt to identify what structure is most closely associated with the means- (or step-) plus-function limitation to facilitate a prior art search. This is especially true when there may be confusion as to which disclosed implementation of the invention supports the limitation.
In this case the only means shown in the drawings and consequently the most thoroughly searchable are latches 4, 5. Applicant states that the “variety of mechanisms…such as a twist lock arrangements, locking pins etc” should be interpreted as the means. However, the disclosure fails to provide reference characters much less a figure for these structures. As a result a sufficient search is prohibited because there is simply no way to understand Applicants description of either a twist lock or a locking pin. 
Assuming arguendo twist lock arrangements and locking pins are closely related to the means-plus-function limitations they are rejected as they are equivalents to latches 4, 5. According to MPEP 2181
If the written description sets forth the corresponding structure, material, or acts in compliance with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, the claim limitation must "be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof." 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
In other words, latches 4, 5 was identified in the disclosure and interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. If the cited prior art reads on the structure which has been interpreted into the claims, i.e. latches, than the prior art reads on the equivalents. In other words, Greene discloses a latches which according to MPEP is equivalent to twist locks and locking pins.
Applicant is respectfully reminded that if an interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is not intended Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Applicant's arguments filed Feb. 23, 2021 with respect to the Greene reference and corresponding rejection have been considered and are not persuasive. 
Applicant argues that it is movement of the carried agricultural machine that operates the control element and ultimately causes activation/deactivation of the retention mechanism.
The examiner does not agree with Applicants interpretation of the claims or cited prior art. Neither agricultural machine nor movement thereof is recited in claim 1. Applicants arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation “the agricultural machine having a remotely controllable moveable element” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. In other words, the body of claim 1 fails to recite the structural relationship between the remotely controllable moveable element and agricultural machine. Nor does the body of claim 1 recite that movement of a hay feeder causes movement of the remotely controllable moveable element.

Greene’s rope 44 is a remotely controlled movable element insomuch as it is controlled from the cab or seat of a tractor some distance away but not adjacent the control element. Hook arms 34, 34 are control elements insomuch as they control pivoting movement retention of hook 36. Thus, Greene’s apparatus discloses claim 1 as reinterpreted.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY W ADAMS/           Primary Examiner, Art Unit 3652